ROSS, Senior Circuit Judge,
concurring in part and dissenting in part.
I respectfully dissent from the majority opinion to the extent that it concludes the district court abused its discretion in prohibiting Farmland from making any future communication that could be reasonably construed as an opt-out solicitation of potential class members.
Given the unique circumstances of Fed. R.Civ.P. 23(d) class actions, with their inherent potential for abuse and difficulty in ease management, a district court has “both the duty and the broad authority to exercise control over a class action and to enter appropriate orders governing the conduct of counsel and parties.” Gulf Oil v. Bernard, 452 U.S. 89, 100, 101 S.Ct. 2193, 2200, 68 L.Ed.2d 693 (1981). “Unsupervised, unilateral communications with the plaintiff class sabotage the goal of informed consent by urging exclusion on the basis of a one-sided presentation of the facts, without opportunity for rebuttal. The damage from misstatements could well be irreparable.” Kleiner v. First Nat’l Bank, 751 F.2d 1193, 1203 (11th Cir.1985). Misleading communications to class members concerning the litigation pose a serious threat to the fairness of the litigation process, the adequacy of representation and the administration of justice generally. See Gulf Oil, 452 U.S. at 100 n. 12, 101 S.Ct. at 2200 n. 12.
*767Here, the district court concluded, following extensive briefing and an oral hearing, that the Farmland article was disseminated both directly and indirectly to potential class members, contained misleading representations, and as a whole constituted an “implied solicitation to potential class members to opt out of this litigation.” In my opinion, these findings meet Gulf Oil’s standard of clarity and specificity and support the district court’s order prohibiting Farmland from making any future opt-out solicitations of potential class members. See In re School Asbestos Litigation, 842 F.2d 671, 683 (3d Cir.1988) (absence of explicit discussion of likelihood of abuse does not preclude regulation of direct communications with class members).
Because I believe the district court’s imposed publication of a rebuttal by Farmland cannot pass constitutional muster, I concur in the majority opinion to the extent that it concludes the district court overstepped its discretion in ordering the rebuttal. However, the court’s limited restriction on Farmland’s commercial speech with respect to opt-out solicitations does not bear such infirmity. Accordingly, I would affirm the district court’s regulation of such communications.